                                          Case 4:18-cv-03689-HSG Document 39 Filed 06/29/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PERRIS J. LEE,                                     Case No. 18-cv-03689-HSG
                                   8                    Plaintiff,                          ORDER GRANTING EXTENSION OF
                                                                                            TIME TO FILE DISPOSITIVE
                                   9             v.                                         MOTION
                                  10     E. KNOX, et al.,                                   Re: Dkt. No. 37
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Good cause being shown, defendants’ request for an extension of time to file their

                                  14   dispositive motion is granted. Dkt. No. 37. By July 24, 2020, defendants shall file a motion for

                                  15   summary judgment or other dispositive motion. Plaintiff’s opposition to the summary judgment

                                  16   or other dispositive motion must be filed with the Court and served upon defendants no later than

                                  17   twenty-eight (28) days from the date the motion is filed. Defendants shall file a reply brief no

                                  18   later than fourteen (14) days after the date the opposition is filed. The motion shall be deemed

                                  19   submitted as of the date the reply brief is due. No hearing will be held on the motion.

                                  20          This order terminates Dkt. No. 37.

                                  21          IT IS SO ORDERED.

                                  22   Dated: June 29, 2020

                                  23                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  24                                                   United States District Judge
                                  25

                                  26
                                  27

                                  28
